DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (GB2174630A) and Zapp (2014/0187127).  Jacobs discloses a model railroad car for cleaning surfaces of rails of a model railroad having an attachment member (26) that holds a polishing film (27) for contacting the surfaces of the rails to clean them, a holding member in the form of a bearing (24) that holds the attachment member so as to be rotatable about an orthogonal shaft (16) orthogonal to a plane that includes the surfaces of the rails (Fig. 1) and an eccentric mechanism in the form of a motor (14) and an eccentric member (22) attached to the motor shaft for moving the attachment member within a plane that includes the surfaces of the rails (Fig. 1).  The eccentric mechanism penetrates a floor plate (20) and is held for movement up and down by a resilient support (25) and the model car is able to be self-propelled while not bearing any weight of the attachment member, holding member and eccentric mechanism when the polishing film contacts the surfaces of the rails (Fig. 1, page 1 lines 58-105).  Jacobs .  
Response to Arguments
Applicant's arguments filed 9/3/21 have been fully considered but they are not persuasive. In response to applicant's argument that Jacobs fails to teach that the model railroad car does not bear the weight of the attachment member, holding member and eccentric mechanism while the polishing film contacts the surface of the rails, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The configuration that enables the biasing downward causes the components and the weights thereof to be supported by the surface of the rails.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711